Name: Council Regulation (EEC) No 2229/88 of 19 July 1988 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: prices;  plant product;  trade policy
 Date Published: nan

 26 . 7 . 88No L 197 / 30 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2229 / 88 of 19 July 1988 amending Regulation (EEC) No 1418 / 76 on the common organization of the market in rice THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the intervention mechanism was adjusted from the 1987 / 88 marketing year , in particular as concerns the conditions for opening buying in by intervention agencies during the period when the latter is possible ; whereas experience has shown that the new mechanism entails a highly cumbersome administrative management without affording any real advantages ; whereas the previous system should accordingly be re-established ; Whereas , on buying in , the coefficient of 94 % must apply to the intervention price applicable at the beginning of the marketing year ; whereas it must not affect the monthly increases , HAS ADOPTED THIS REGULATION : Article 1 Council Regulation (EEC) No 1418 / 76 ( 4 ) is hereby amended as follows : 1 . Article 5 is replaced by the following : 'Article 5 1 . In the period 1 December to 31 July , the intervention agencies shall buy in paddy rice which is offered to them, provided the offers comply with conditions , in particular in respect of quantity and quality , to be determined in accordance with para ­ graph 5 . 2 . Buying in as provided for in paragraph 1 shall be carried out on the basis of a price equal to 94 % of the intervention price applicable for the marketing centre at which the paddy rice is offered , under conditions determined pursuant to paragraphs 4 and 5 . If the quality of the paddy rice offered differs from the standard quality for which the intervention price was fixed , the latter shall be adjusted by applying price increases or reductions . 3 . Under the conditions adopted pursuant to paragraphs 4 and 5 , the intervention agencies shall offer for sale , for export to third countries or for supply to the internal market , paddy rice bought in accordance with paragraph 1 . 4 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt general rules governing intervention . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27 , in particular as regards :  the minimum quality and quantity required for intervention ,  the price increases or reductions applicable to intervention ,  the procedures and conditions for taking over by the intervention agencies ,  the procedures and conditions for disposal by the intervention agencies .' 2 . Article 7 ( 1 ) is replaced by the following: '1 . The target price , intervention prices and buying-in prices referred to in Article 5 ( 2 ) shall be subject to monthly increases , phased over the whole or part of the marketing year .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No C 139 , 30 . 5 . 1988 , p. 13 . ( 2 ) OJ No C 167 , 27 . 6 . 1988 . ( 3 ) OJ No C 175 , 4 . 7 . 1988 , p . 33 . (&lt;) OJ No L 166 , 25 . 6 . 1976 , p . 1 .